DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya (US 2012/0302676).
Regarding claim 1, Oya teaches a film comprising a polymer substrate (5); an antistatic antifouling layer (2), which is formed on the polymer substrate and contains a conductive polymer; and a Pt coating layer (2) directly formed on the antistatic antifouling layer.
Regarding claim 2, a carbon protective film on the Pt coating layer.  (Refer to paragraph [0463])

Regarding claim 4, the antistatic antifouling layer is made from a composition containing the conductive polymer in an amount of 2 wt% to 20 wt% and a polymer resin binder in an amount of 80 wt% to 98_wt%.  (Refer to paragraph [00900])
Regarding claim 5, the thickness of the antistatic antifouling layer is 30 nm to 200 nm.  (Refer to paragraph [0460])
Regarding claim 6, the thickness of the Pt coating layer is 5 nm to 20 nm.  (Refer to paragraph (Refer to paragraph [0460])
Regarding claim 7, forming an antistatic antifouling layer containing a conductive polymer formed on a polymer substrate; and directly forming a Pt coating layer on the antistatic antifouling layer.  (Refer to claim 1)
Regarding claim 8, comprises a step of further comprsing forming a carbon protective film on the Pt coating layer.  (Refer to claim 1)
Regarding claim 9, analyzing shape of an antistatic antifouling layer comprising preparing using TEM to the specimen.  (Refer to paragraph [0834])
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798